                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

                                                §
 PIETRO PASQUALE ANTONI
                                                §
 SGROMO,
                                                §
             Plaintiff,                         §
 v.                                             §
                                                §
 BESTWAY ENTERPRISE CO. LTD.,                   §
 BESTWAY (HONG KONG)                            §
 INTERNATIONAL LTD., BESTWAY                    §
 INFLATABLES AND MATERIAL                       §        Case No. 2:19-cv-00060-JRG-RSP
 CORPORATION, EUREKA                            §
 INVENTIONS LLC, HEB GROCERY                    §
 COMPANY LP, ACADEMY LTD,                       §
 BESTWAY GLOBAL HOLDING                         §
 COMPANY INC., TARGET STORES                    §
 INC., WAL-MART STORES, INC., and               §
 WAL-MART STORES TEXAS, LLC,                    §
             Defendants.                        §
                                            ORDER

       Before the Court is the Report and Recommendation of Magistrate Judge Payne dated

August 29, 2019. (Dkt. No. 71.) Within this Report and Recommendation, Magistrate Judge Payne

concluded that Plaintiff Pietro Pasquale Antoni Sgromo (“Plaintiff”) failed to show that he has

proper standing for the asserted patents and the asserted trademark. (Id.) Consequently, Magistrate

Judge Payne recommended that Defendants’ Motion to Dismiss (Dkt. No. 20) be GRANTED due

to Plaintiff’s lack of standing. (Dkt. No. 71.) Plaintiff filed an objection to the Report and

Recommendation. (Dkt. No. 93.)

       After reviewing the underlying briefing, the Report and Recommendation, and Plaintiff’s

objection, the Court agrees with the reasoning provided within the Report and Recommendation.

The Report and Recommendation is therefore ADOPTED, and the objections are both

OVERRULED.


                                               1/2
So Ordered this
Sep 24, 2019




                  2/2
